EXHIBIT Contact: Jacob Inbar President and Chief Executive Officer (805) 388-1345, Ext. 201 FOR IMMEDIATE RELEASE AML COMMUNICATIONS ANNOUNCES ACCELERATION IN BOOKINGS Bookings for the first 17 days of March exceed $1.0 Million CAMARILLO, California – March 18, 2009 AML Communications, Inc. (AMLJ.OB) today announced that month to date bookings exceeded $1.0 Million. The last period when bookings exceeded $1.0 Million for a full month was April 2008. The company attributes the accelerated bookings to successful penetration into international markets as well as repeat contracts from major US Defense contractors. Jacob Inbar, President and CEO of the company commented on the news: “The pace of Defense business remains brisk, with multiple customers demanding accelerated product deliveries. The pace of quotations also remains strong.” AML Communications is a designer, manufacturer and marketer of amplifiers and integrated assemblies that address the Defense Electronic Warfare Markets. The Company's Web site is located at http://www.amlj.com. This press release contains forward-looking statements made in reliance upon the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include, but are not limited to, the Company’s views on future profitability, commercial revenues, market growth, capital requirements, new product introductions, and are generally identified by words such as ``thinks,’’ ``anticipates,’’ ``believes,’’ ``estimates,’’ ``expects,’’ ``intends,’’ ``plans,’’, “schedules”,and similar words.Forward-looking statements are not guarantees of future performance and are inherently subject to uncertainties and other factors which could cause actual results to differ materially from the forward-looking statements. These factors and uncertainties include: reductions or cancellations in orders from new or existing customers; success in the design of new products; the opportunity for future orders from domestic and international customers including, in particular defense customers; general economic conditions; the limited number of potential customers; variability in gross margins on new products; inability to deliver products as forecast; failure to acquire new customers; continued or new deterioration of business and economic conditions in the wireless communications industry; and intensely competitive industry conditions with increasing price competition.The Company refers interested persons to its most recent Annual Report on Form 10-KSB and its other SEC filings for a description of additional uncertainties and factors that may affect forward-looking statements. Forward-looking statements are based on information presently available to senior management, and the Company has not assumed any duty to update its forward-looking statements.
